Citation Nr: 1128410	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for the service-connected type II diabetes mellitus with erectile dysfunction, rated as 10 percent prior to August 19, 2005, and rated as 20 percent thereafter.   

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected diabetic neuropathy of the right upper extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected diabetic neuropathy of the left upper extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected diabetic neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected diabetic neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran's active military service extended from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That rating decision granted service connection for diabetes mellitus and the related disabilities of hypertension and diabetic peripheral neuropathy and assigned initial disability ratings.  That rating decision also denied service connection for PTSD.  During the pendency of the appeal, but before the case reached the Board, the RO issued another rating decision in June 2006.  In that decision, the RO denied entitlement to TDIU and increased the rating for diabetes mellitus with erectile dysfunction to 20 percent effective August 19, 2005.

The Board has rephrased the issues above with respect to the disability ratings assigned for diabetic neuropathy of the extremities.  Ever since service connection has been granted, each extremity has been assigned a separate, 10 percent, disability rating.  However, the information provided to the Veteran in the form of rating decisions, notice letters, Statements of the Case (SOC), and Supplemental Statements of the Case (SSOC) appears to suggest that only one 10 percent rating is assigned for the upper extremities, and only one 10 percent rating is assigned for the lower extremities.  This is not the case, and has needlessly confused the Veteran.  Accordingly, the issues are correctly rephrased on the title page of this decision to accurately reflect that the Veteran is receiving a separate 10 percent disability rating for each upper and each lower extremity for a total of 4 separate 10 percent ratings.  

In a June 2008 decision, the Board denied claims of service connection for a prostate disorder, diagnosed as benign prostatic hypertrophy (BPH), to include as a residual of exposure to Agent Orange during service; a skin disorder, diagnosed as dermatitis, to include as a residual of exposure to Agent Orange during service; a respiratory disorder, to include as a residual of exposure to Agent Orange during service; and a bilateral eye disorder, to include as secondary to type 2 diabetes mellitus.  Additionally, the issue of entitlement to a disability rating in excess of 10 percent for the service-connected hypertension was denied.  

The remaining issues on appeal were remanded back to the RO for additional development of the record.  

Before the case was re-certified to the Board, the RO issued a supplemental statement of the case (SSOC) addressing the remaining issues in appellate status.  Significantly, the SSOC inexplicably addressed the issue of service connection for diabetic retinopathy; however, this issue was denied in the Board's June 2008 decision as part of the broader claim of entitlement to service connection for a bilateral eye disorder, to include as secondary to type 2 diabetes mellitus.  The Board's June 2008 decision specifically noted that the medical evidence of record was negative for a diagnosis of diabetic retinopathy.  As such, the issue of entitlement to service connection for diabetic retinopathy should not have been addressed in the January 2011 SSOC, and it is unclear as to why the RO included the issue in the January 2011 SSOC.  In any event, the inclusion of the issue in the January 2011 SSOC was in error, and the matter is no longer in appellate status or before the Board at this time, as it was denied by Board decision dated in June 2008.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the August 2003 rating decision.  The examiner in January 2010, however, revealed an additional diagnosis of recurrent depression and major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In light of the grant of service connection for PTSD, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's statements that he suffered a personal assault during service in Vietnam are credible.

2.  The preponderance of the competent medical evidence of record establishes that it is at least as likely as not that the Veteran has an acquired psychiatric disorder to include PTSD and major depressive disorder as a result of his claimed in-service stressors, to include a personal assault.

3.  The Veteran was not placed on oral medication for control of diabetes mellitus type II until August 19, 2005; and, at no time has the service-connected diabetes mellitus type II required a regulation of activities.

4.  The Veteran's diabetic peripheral neuropathy of the right upper extremity is manifested by numbness,  tingling and pain more nearly approximating that of incomplete paralysis of the median nerve of no more than a mild degree; objective testing, including EMG studies, motor, and sensory examinations are unremarkable, with the exception of monofilament testing in December 2002.  

5.  The Veteran's diabetic peripheral neuropathy of the left upper extremity is manifested by numbness, tingling and pain more nearly approximating that of incomplete paralysis of the median nerve of no more than a mild degree; objective testing, including EMG studies, motor, and sensory examinations are unremarkable, with the exception of monofilament testing in December 2002.  

6.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by numbness, tingling and pain more nearly approximating that of incomplete paralysis of the common popliteal nerve of no more than a mild degree; EMG studies and motor studies were normal, but mild sensory loss was shown on examination.  

7.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by numbness, tingling and pain more nearly approximating that of incomplete paralysis of the common popliteal nerve, of no more than a mild degree; EMG studies and motor studies were normal, but mild sensory loss was shown on examination.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD and major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).
2.  The criteria for an increased disability rating for the service-connected type II diabetes mellitus, rated as 10 percent prior to August 19, 2005, and rated as 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515.

4.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515.

5.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515.

6.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the claim of service connection for an acquired psychiatric disorder to include PTSD is granted, any defect in the duty to notify and assist with respect to that claim in particular, results in harmless error.  

Regarding the other claims, the RO provided the appellant pre-adjudication notice by way of a letter dated in September 2002.  The notification letter substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to these increased rating claims, here, the Veteran is challenging the initial rating assigned following the grants of service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient with respect to claims of service connection, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, after the Veteran appealed the initial rating assigned for the service-connected diabetes mellitus, and peripheral neuropathy; and, submitted a claim for a TDIU, the RO sent another duty-to-assist letter to the Veteran in February 2004 which explained what information and evidence was necessary to substantiate these claims.  

The Veteran presented testimony at a DRO hearing in May 2005, and then in June 2006, the RO sent the Veteran another duty-to-assist letter that explained how initial ratings and effective dates are assigned for all grants of service connection, in compliance with the holding in Dingess.  

After the issues were remanded by the Board in June 2008, the RO sent yet another duty-to-assist letter to the Veteran which reiterated the information sent in previous letters, pursuant to 38 C.F.R. § 3.159.  This letter was subsequently followed with a March 2009 SSOC.  In response to the SSOC, the Veteran indicated in a March 2009 statement, that he had no more evidence to submit to substantiate his claim, and requested that his claim be decided as soon as possible.  

Any notice errors, with regard to timing, in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations which provided information concerning the severity of the diabetes mellitus and peripheral neuropathy, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA medical records and records from the Social Security Administration were also obtained and associated with the claims file.  

The case was remanded to assure that all necessary development was undertaken.  Appropriate VCAA notice was provided.  VA medical records were associated with the claims folder, the Veteran has been afforded multiple examinations to determine the level of disability of the diabetes mellitus and peripheral neuropathy throughout the appeal period.  The examinations were adequate as they were based on a review of the history, a physical examination, and as sufficient information was provided in order that the Board can render an informed determination.  Accordingly, there has been substantial compliance with the Board's remand orders.  In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection - PTSD

The Veteran seeks service connection for PTSD, which he attributes to several stressors that occurred during service in Vietnam, including a claimed personal assault, as well as combat-related stressors.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010).

The Veteran has consistently maintained that his currently diagnosed PTSD is related to the following claimed in-service stressful events which occurred around November 1970, while he was stationed in the Republic of Vietnam with the 247th Transportation Company: (1) witnessed his friend blow up when a drum/barrel exploded, but could not recall his name, and (2) two soldiers attempted to rape him, and continued to harass him for several months thereafter, telling him they would kill him if he told anyone about it.  The Veteran reported these stressors on his stressor statement in August 2003, and also reported them to VA and private examiners in May 2003, October 2003, November 2003, March 2006, and January 2010.  

At his DRO hearing in May 2005, the Veteran again described how he was "violated by two guys" that stayed with him in the hootch.  The Veteran further testified that the two men told him they would kill him if he ever told anyone about it.  The Veteran testified that he was terrified of the men, and was scared to tell anyone about what was happening.  The Veteran testified that he was a changed person when he returned from Vietnam; that he was paranoid, and did not trust anyone.  The Veteran testified that he was in trouble with the law, went to jail, gambled, yelled at his wife, could not get along with others, could not sleep at night, and did not care about anything.  

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for any psychiatric abnormalities, including PTSD.  However, the records do reflect that the Veteran was prescribed valium in December 1970, which was shortly after the claimed stressful incidents occurred.  Service personnel records (SPRs) associated with the claims file, including the Veteran's DD Form 214 indicated that the Veteran served as an equipment storage specialist.  His service in the Republic of Vietnam extended from November 12, 1970 to December 11, 1971.  There is no indication that the Veteran served in combat with the enemy, such as the receipt of the combat infantry badge or other award or medal generally denoting such service.  

VA examinations dated in March 2006 and January 2010 note a diagnosis of PTSD and both examiners relate the Veteran's PTSD diagnosis to the claimed personal assault during service.  

Other VA outpatient records show that the Veteran is seen by the VA regularly for medication management of his PTSD, and has attended group therapy.

Here, although the VA examiners have attributed the Veteran's psychiatric disability to his claimed in-service personal assault, there is no corroboration of this event, or the event he describes involving his friend getting blown up by an exploding barrel/drum.  Moreover, the stressors described by the Veteran do not involve "fear of hostile military or terrorist activity."  Thus, the amended version of 38 C.F.R. § 3.304(f)(3), which eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity," is not applicable here.  

The Veteran's PTSD claim is based on an in-service personal assault.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a problem of proof of the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

In this case, the Veteran testified that he was indeed transferred to another unit; however, this is not reflected in his personnel file, as those records obtained from the Veteran's personnel file from his period of active duty do not show each duty assignment and location from the period of June 1970 to December 1971.  Although the Veteran's statements regarding his in-service stressors are deemed credible, they have not been corroborated by any source.  

Nevertheless, as the examiner in January 2010 pointed out, the Veteran also has a diagnosis of major depressive disorder, and the examiner attributes the major depressive disorder to the Veteran's claimed reports of in-service stressors.  Critically, corroboration of an in-service stressor is not a pre-requisite to establishing service connection for any acquired psychiatric disorder other than PTSD.  Thus, because the Veteran has a current diagnosis of major depressive disorder, and the VA examiner linked this disability to the Veteran's claimed events in service, the only remaining question is whether the Veteran's statements are deemed credible, because he is certainly competent to report what happened to him in service.  Importantly, the examiner in January 2010 specifically noted that he believed the Veteran's account, and pointed out that the Veteran's reports [of the in-service personal assault] were compelling and that the Veteran had been involved in therapy for the past 7 to 8 years.  

In sum, the Veteran has a diagnosis of major depressive disorder and PTSD, he has provided competent and credible statements regarding an in-service personal assault, and the examiner in January 2010 provided a nexus between the Veteran's current acquired psychiatric disorder, to include major depressive disorder and PTSD, and his service in Vietnam.  The criteria for entitlement to service connection for an acquired psychiatric disorder to include major depression and PTSD are met and service connection is warranted.  

III.  Increased Ratings

The Veteran seeks a higher rating for the service-connected diabetes mellitus, type II, which has been rated as 10 percent disabling prior to August 19, 2005, and 20 percent disabling thereafter.  He also seeks ratings in excess of 10 percent for the service-connected peripheral neuropathy of the upper right and left extremities, and the lower right and left extremities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial ratings assigned following grants of service-connection, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes Ratings

Service connection for diabetes was established pursuant to an August 2003 rating decision.  An initial 10 percent rating was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective from August 28, 2002.  The Veteran appealed the initial rating assigned.  During the pendency of the appeal, the RO issued a rating decision in June 2006, that increased the disability rating to 20 percent for the service-connected diabetes mellitus, effective from August 19, 2005.  As this is an appeal from the initial rating assigned, the entire appeal period is for consideration, dating back to August 28, 2002, the effective date of service connection.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent rating for diabetes mellitus requires insulin or an oral hypoglycemic agent and a restricted diet.

A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  In order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)).

A 60 percent rating requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is assigned when diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalization per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is noted that compensable complications of diabetes are to be separately rated unless they are part of the criteria used to support a 100 percent evaluation and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.

According to a VA examination in March 2006, the Veteran was diagnosed with diabetes in 2002, but he was not prescribed oral medication for the diabetes until 2005.  According to VA outpatient records, Metformin was prescribed on August 19, 2005.  Until that time, the Veteran was attempting to control his diabetes with a restricted diet only and there is no indication from the evidence of record, including the medical evidence, that oral medication was required prior to that time.  

In light of the foregoing, a rating in excess of 10 percent is not for assignment prior to August 19, 2005 because the Veteran's diabetes mellitus, type II was not treated with oral medication.  

In this regard, the regulations do not distinguish between whether the diabetes is controlled with the restricted diet or uncontrolled with a restricted diet.  The fact remains that the Veteran's doctors did not find it necessary to place him on an oral diabetic agent until August 2005.  As such, the criteria are not met for the assignment of a rating in excess of 10 percent prior to August 19, 2005, the date on which the oral agent was prescribed.  Moreover, at the Veteran's personal hearing in May 2005, his representative specifically acknowledged that they were aware that a rating in excess of 10 percent was not applicable so long as the Veteran was not on any diabetic medication.  

Likewise, the Veteran's diabetes mellitus, type II has never required a regulation of activities.  The Veteran's diabetes mellitus type II was evaluated at VA examinations in November 2008 and January 2010.  At that time the Veteran was taking oral hypoglycemic agents, but not insulin.  Although the 2008 examiner noted that the Veteran reported taking medication since the diagnosis in 2000, this history is contradicted by the medical evidence dating from 2002 through 2005 and is not credible.  In 2008, his medications included metformin 850 mg three times per day and glipizide 5 mg twice daily.  In January 2010, his glipizide had been increased to 10 mg twice daily for control of blood sugar, and it appears that the metformin was discontinued.  There was no history of hospitalization or surgery associated with the diabetes, and no history of pancreatic trauma.  At the November 2008 examination, the Veteran was noted to have hypoglycemic reactions, and his blood sugar was not in good control, ranging from 97 to 290.  The Veteran also reported being tired all the time, and having blurred vision.  The examiner noted that the Veteran was instructed to follow a restricted diet, but specifically noted that the Veteran was not restricted in the ability to perform strenuous activities as a result of the service-connected diabetes mellitus.  

At the January 2010 examination, the examiner once again reiterated that the Veteran did not use insulin and his activities were not restricted due to the diabetes.  

Because the Veteran's diabetes mellitus type II has never resulted in a regulation of activities, the criteria have never been met for the assignment of a rating in excess of 20 percent.  

In sum, the criteria for the assignment of an initial rating in excess of 10 percent have not been met prior to August 19, 2005, and the criteria for the assignment of a rating in excess of 20 percent have not been met since August 19, 2005.  Staged ratings are appropriate as the evidence shows different levels of disability over distinct periods of time.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Peripheral neuropathy ratings

Service connection for peripheral neuropathy of the upper and lower extremities has been established as secondary to the service-connected diabetes mellitus, type II.  The Veteran asserts that initial disability ratings in excess of 10 percent are warranted for the service-connected peripheral neuropathy of each of the Veteran's upper and lower extremities.  Currently, 10 percent ratings are assigned for the upper left, upper right, lower left, and lower right extremities, pursuant to the criteria governing ratings for incomplete paralysis of the peripheral nerves at 38 C.F.R. § 124a.  

The neurologic rating guidelines are found at 38 C.F.R. §§ 4.120-4.124a.  These direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran's peripheral neuropathy of the upper extremities is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this Code, mild incomplete paralysis of the median nerve of either upper extremity warrants a 10 percent rating.  Moderate incomplete paralysis of the median nerve warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the minor extremity, and a 50 percent rating for the major extremity.  A maximum evaluation of 60 percent for the minor extremity and 70 percent for the major extremity for complete paralysis of the median nerve of the major upper extremity, which is defined as being manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right ankles to palm; flexion of wrist weakened; and pain with trophic disturbances.  

The Veteran's peripheral neuropathy of the lower extremities is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8621 for neuritis of the popliteal nerve.  Neuritis of the popliteal nerve is rated based on paralysis of that nerve pursuant to Diagnostic Code 8521.  Under this Code, an evaluation of 10 percent is assigned for mild incomplete paralysis of the popliteal nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

In this case, the Veteran's peripheral neuropathy of the upper and lower extremities has resulted in an overall disability picture that is productive of no more than mild incomplete paralysis of each extremity, warranting no more than a 10 percent disability rating for each extremity.  

The Veteran has consistently reported tingling and numbness in his hands and feet since the effective date of service connection.  The Veteran's peripheral nerves were examined by VA in December 2002, March 2006, November 2008, and January 2010.  

On examination in December 2002, the Veteran exhibited decreased monofilament testing of the feet and fingers.  Phalen and Tinel's signs were negative bilaterally of the upper extremities.  Diabetes mellitus with residual diabetic neuropathy was diagnosed, but the severity of the neuropathy was not indicated.  

At the VA examination in March 2006, the Veteran reported continued numbness and tingling to the fingers, with numbness in the fingertips, toes, and arches of his feet, with a feeling of overall fatigue in the hands.  The Veteran also reported pain in that area as well.  On examination, distal sensation was mildly decreased to the lower extremities.  Distal sensation and pulses were intact to the upper extremities.  Strength of hand grasps, arms and legs was 5/5.  Upper extremity reflexes were 1/1 throughout, patellar reflexes were 1/1.  Achilles tendon reflexes were trace bilaterally.  The Veteran was able to walk on his heels and toes and there were no discernable gait abnormities.  Based on these findings, the examiner indicated that the Veteran had diabetic peripheral neuropathy of the upper extremities with mild impairment and diabetic peripheral neuropathy of the lower extremities with mild to moderate impairment.  

At a VA examination in November 2008, the Veteran continued to report loss of sensation, pain, and numbness in the extremities.  On examination, however, temperature, color and pulses of the extremities were normal (bilateral radial and dorsalis pedis and posterior tibial pulses).  Additionally, there were no trophic changes to the extremities.  Neurologic examination revealed normal coordination, normal orientation, normal memory, normal speech, and negative Romberg's sign.  There was no motor loss, no sensory loss and Babinski sign was negative bilaterally.  Deep tendon reflexes were normal bilaterally.  The examiner specifically indicated that there was no neurological disease.  The examiner opined that the Veteran's peripheral neuropathy was not caused by the diabetes mellitus, but was aggravated by it.  The examiner also noted that there was no peripheral edema present.  The examiner noted that the Veteran complained of progressively worsening symptoms but also noted that the Veteran was under no treatment for these reported symptoms.  There was no muscle abnormality, strength was normal, and there was no functional motor impairment or sensory impairment.  There was no muscle atrophy, no abnormal muscle tone or bulk, no tremors, no tics and no other abnormal movements.  Gait and balance were normal and no joints were affected.  

Importantly, EMG/NCS testing was conducted, and revealed no objective evidence of peripheral neuropathy.  As such, the examiner's final diagnosis was, "diabetic peripheral neuropathy; insufficient evidence to warrant an acute diagnosis; normal EMG/NCV."  Nonetheless, the examiner did note the Veteran's complaints of pain, and problems with lifting and carrying, self-report of an inability to work, and reports of other significant and severe effects on usual daily activities.  

This non-diagnosis was confirmed in a January 2010 VA examination, with essentially the same objective findings with regard to the EMG testing.  The Veteran reported paresthesias, loss of sensation, pain and increased sensitivity in his toes, bilaterally.  Motor and sensory examinations were unremarkable.  The examiner in January 2010 did find, however, that the left and right lower extremities were noted to be cold, with mottled colored skin that was thin with dystrophic nails.  There were no ulcers, but the dorsalis pedis pulse and the posterior tibial pulse were decreased.  There was reduced sensation on testing of light touch, vibration, and proprioception in the distal lower extremities, greatest in the bilateral plantar toes at 1+.  Nevertheless, despite these findings, which were not noted on previous examinations, including the March 2006 examination, the January2010 examiner specifically indicated that the Veteran's peripheral neuropathy of the lower extremities was mild, bilaterally, with an early symptoms profile of the toes.  Additionally, the examiner noted that the impression of EMG/NCV studies was that there was no evidence of diffuse sensorimotor peripheral neuropathy in the bilateral lower extremities.  

In sum, throughout the appeal period, the Veteran has complained of numbness and tingling of the extremities with some pain in the hands and feet, but the objective findings on EMG/NCV studies are not consistent with the diagnosis of peripheral neuropathy.  The Veteran testified during the hearing that he had numbness and tingling on average one to two times per week, that he had trouble feeling the keyboard at work, and that he had symptoms in all extremities.  In December 2002, decreased monofilament testing of the feet and fingers was shown on examination.  In March 2006, distal sensation was mildly decreased to the lower extremities and his Achilles tendon reflexes were trace bilaterally.  However, in November 2008, it was noted that deep tendon reflexes were normal bilaterally and there was no motor loss or sensory loss.  In January 2010, there was some reduced sensation in the distal lower extremities, and the severity of the condition was assessed as mild in the lower extremities.  

The evidence as a whole shows that the Veteran's service-connected peripheral neuropathy has been, at most, mild in all extremities for the entire period of time that is covered by the claim.  VA examiners have assessed the Veteran's symptoms and signs as "mild" which more nearly approximates mild incomplete paralysis, resulting in the assignment of a 10 percent rating for each extremity.  While one examiner found that the Veteran had mild to moderate impairment with respect to the lower extremities, the symptoms shown at that time were mildly decreased sensation to the lower extremities and trace Achilles tendon reflexes.  However, in November 2008, his deep tendon reflexes were normal and no motor or sensory loss was shown and significantly EMG/NCV testing was not indicative of peripheral neuropathy.  The Board finds the normal EMG/NCV results, normal muscle strength, and mildly decreased sensation to be highly probative evidence against assigning a higher evaluation.  While staged ratings have been considered, the Board finds that the overall disability picture shown is that of, at its worst, mild disability.  The Veteran's statements that he has numbness, pain, and tingling, which at times is described as intermittent, are competent, credible and probative and support the currently assigned 10 percent evaluation.  Moreover, the findings of mildly decreased sensation and trace Achilles tendon reflexes support the assignment of a 10 percent evaluation but no higher.  The evidence as a whole shows reduced sensation, predominantly assessed as mild; however, muscle strength is normal, deep tendon reflexes were only abnormal on one occasion with respect to the lower extremities, and EMG/NCV testing did not show abnormalities.  

The examiner's March 2006 finding of mild to moderate peripheral neuropathy of the lower extremities is inconsistent with the other evidence of record, including the objective findings throughout the appeal period.  The EMG testing and other testing have all been negative, and the examiners in November 2008 and January 2010 concluded that the Veteran did not have peripheral neuropathy based on the objective testing.  Moreover, in looking at the Veteran's sensory and motor deficits on examination, there is no indication that they are more than mild in degree.  The Veteran has reported fatigue and weakness, but he is able to walk and use his hands although lifting and carrying can be difficult.  In conclusion, the overall totality of the evidence suggests that the Veteran's service-connected peripheral neuropathy of the upper and lower extremities is no more than mild in degree, particularly given that neurological testing does not support a diagnosis of peripheral neuropathy.  

At one point in April 2007, the Veteran was seen for an acute episode of extreme tingling and numbness on his right side.  He was told to seek immediate treatment in the emergency room to determine if his symptoms were stroke-related.  A subsequent head computerized tomography (CT) scan was normal, and there was no follow-up complaint or treatment for this acute episode and no indication that it was related to the service-connected peripheral neuropathy of the upper and lower extremities.  In sum, there are no time period during which the Veteran's peripheral neuropathy is shown to be worse than currently rated.  As such, staged ratings are not for consideration in this case.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

IV.  Extra-Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran reported that there were times he could not feel the keyboard and the 2006 examiner found there were significant effects due to pain, and problems with carrying or lifting.  However, there has been no showing that the service-connected diabetes, type II, or peripheral neuropathy under consideration here has rendered impracticable the application of the regular scheduler standards.  The assignment of a 20 percent evaluation for diabetes mellitus recognizes that there is commensurate industrial impairment.  Moreover, as was noted above, the Veteran does not meet the schedular criteria for the assignment of a 40 percent rating because medical evidence of regulation of activities is not shown.  While the record shows that the Veteran has experienced hypoglycemic reactions, no hospitalizations have been necessary in this regard.  It is also documented that diabetes is not well controlled; but the record shows that the Veteran is not always compliant with his medication.  The assigned rating therefore shows that the regular schedular standards contemplate the symptomatology shown in this case.  Regarding the peripheral neuropathy, the same is true.  The rating contemplates numbness and tingling that is mild.  The Veteran is able to use his extremities, has never been hospitalized because of the service-connected peripheral neuropathy, and the numbness and tingling is adequately compensated by the incomplete paralysis rating.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for PTSD is granted.  

Entitlement to an increased rating for the service-connected type II diabetes mellitus, rated as 10 percent disabling prior to August 19, 2005, and rated as 20 percent thereafter, is denied.  

Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling, is denied.


REMAND

The Veteran seeks a TDIU.  He asserts that he is unable to work due to his service-connected disabilities.  

It cannot be determined at this time whether the Veteran is entitled to a TDIU on a schedular basis because an initial disability rating for the service-connected acquired psychiatric disorder to include major depressive disorder and PTSD has not yet been established.  As such, a determination on the TDIU issue must be deferred pending the outcome of this other matter.  If necessary, a VA examination to determine whether the Veteran is entitled to a TDIU, then such an examination should be scheduled and the examiner should provide an opinion with adequate rationale, as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities, alone, or in combination.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from January 2011 to the present.  The RO should also attempt to obtain any additional records that are identified by the Veteran as relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from January 2011.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  If, after assigning an initial disability rating to the service-connected acquired psychiatric disorder, a VA examination is deemed necessary to determine entitlement to a TDIU, then schedule the Veteran for a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities, without regard to advancing age.  Level of education and employment history may be considered.  The examiner must consider whether all of the Veteran's service-connected disabilities, alone, or in combination, produce unemployability.  

4.  Ensure the above development has been conducted in accordance with the instructions above.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


